Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 23, 2020

The Court of Appeals hereby passes the following order:

A21A0620. THERIAN WIMBUSH v. THE STATE.

      In 2017, Therian Wimbush was convicted of three counts of cruelty to children
in the first degree and sentenced to 30 years to serve 20 years. We affirmed her
convictions in 2018. Wimbush v. State, 345 Ga. App. 54 (812 SE2d 489) (2018). On
September 8, 2020, Wimbush filed a notice of direct appeal1 from the trial court’s
December 2, 2014 denial of her “Demand for Speedy Trial.” We, however, lack
jurisdiction.
      First, a notice of appeal must be filed within 30 days of entry of the judgment
or trial court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer appellate jurisdiction
on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Wimbush’s notice of appeal was untimely filed nearly six years after entry of the
order she seeks to appeal.
      Second, because we rejected Wimbush’s challenge to the same trial court order
in her prior appeal, Wimbush, supra, 345 Ga. App. at 61-66 (2), the current appeal is
barred by the law of the case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d
438) (2011) (“[A]ny issue that was raised and resolved in an earlier appeal is the law
of the case and is binding on this Court . . . .”) (punctuation omitted); see also
Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a party “is not entitled to


      1
         Wimbush’s notice of appeal is captioned “Amended Notice of Appeal
(12/15/14),” however the record contains no other notice of appeal from the denial
of her demand for speedy trial.
another bite at the apple by way of a second appeal”).
      Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/23/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.